Citation Nr: 0944157	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  09-21 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a left 
ankle strain.

3.  Entitlement to service connection for residuals of a 
cervical strain.  

4.  Entitlement to service connection for a right leg 
disability.  

5.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

6.  Entitlement to an initial rating higher than 10 percent 
for residuals of a low back injury with degenerative disc 
disease. 
 
7.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left shoulder injury with arthritis.  

8.  Entitlement to service connection for a left knee 
disability.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 2001 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.

The claims for initial higher ratings for the low back and 
left shoulder disabilities and the claim of service 
connection of a left knee disability are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.




FINDING OF FACT

At the hearing in September 2009 and on the record, the 
Veteran withdrew from the appeal the claims of service 
connection for bilateral hearing loss, a right leg 
disability, residuals of left ankle strain, and residuals of 
cervical strain and the claim for an initial higher rating 
than 10 percent for tinnitus. 


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal 
have been met on the claims of service connection for 
bilateral hearing loss, a right leg disability, residuals of 
left ankle strain, and residuals of cervical strain and the 
claim for an initial rating higher than 10 percent for 
tinnitus.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

In September 2009 at his hearing and on the record, the 
Veteran withdrew from his appeal the claims of service 
connection for bilateral hearing loss, a right leg disorder, 
residuals of left ankle strain, and residuals of cervical 
strain and the claim for an initial rating higher than 10 
percent for tinnitus. 

As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review the claims.



ORDER

The appeal of the claims of service connection for bilateral 
hearing loss, a right leg disability, residuals of left ankle 
strain, and residual of cervical strain and the claim for an 
initial rating higher than 10 percent for tinnitus is 
dismissed.  


REMAND

On the claims for initial higher ratings for the low back and 
left shoulder disabilities, the Veteran's testimony in 
September 2009 suggested a material change in the 
disabilities, and reexamination is necessary under 38 C.F.R. 
§ 3.327.  

On the claim for service connection for a left knee 
disability, on VA examination in February 2007, the VA 
examiner reported that bilateral retropatellar pain syndrome 
had resolved.  In a rating decision in July 2007, the RO 
denied service connection for bilateral retropatellar pain 
syndrome, which the Veteran appealed.  While on appeal in a 
rating decision in May 2009, the RO granted service 
connection for retropatellar pain syndrome of the right knee.  
In September 2009, the Veteran testified that he still has 
retropatellar pain syndrome in the left knee, but to a lesser 
degrees than in the right knee, and that he is seen by VA for 
it. 

In light of the above and pursuant to the duty to assist, 
further development is needed before deciding the claims on 
the merits.  Accordingly, the claims are REMANDED for the 
following action:

1. Obtain the records from the Puget 
Sound VA Healthcare System since March 
2007 and from the VA Alaska VA Healthcare 
System since April 2009.  If the records 
do not exist or that further efforts to 
obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).  

If additional evidence is received, 
determine under the duty to assist 
whether a VA examination or obtaining a 
VA medical opinion is necessary to decide 
the claim.

2.  Afford the Veteran a VA examination 
to determine the current severity of the 
low back and left shoulder disabilities.  

For the lumbar spine, the examiner is 
asked to describe range of motion in 
degrees of flexion, extension, lateral 
flexion (right and left) and rotation 
(right and left); objective neurological 
abnormalities, if any; and the total 
duration of incapacitating episodes, if 
any. 

For the left shoulder, the examiner is 
asked to describe range of motion in 
degrees of flexion and abduction. 

In each case, the examiner is asked to 
report any functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion) as well as weakness, excess 
fatigability, incoordination, or pain on 
movement.  The examiner should also 
address whether there is additional loss 
of motion associated with flare-ups.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.  

The claims folder should be made 
available to the examiner for review.






3.  After the development has been 
completed, adjudicate the claims.  If any 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


